                                 Case 2:20-cv-08217-VAP-JC Document 19 Filed 10/30/20 Page 1 of 1 Page ID #:179




                                  1
                                                                                                                             JS-6
                                                                        United States District Court
                                  2                                     Central District of California

                                  3

                                  4

                                  5     MARY ALICE (BANGS) DENMAN,

                                  6                       Plaintiff,
                                                                                          Case No. LACV 20-8217 VAP (JCx)
                                  7                         v.
                                                                                                           JUDGMENT
                                  8     SPECIALIZED LOAN SERVICING LLC, et
                                        al.,
                                  9
                                                          Defendants.
Central District of California
United States District Court




                                 10

                                 11

                                 12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 13          Pursuant to the Order granting Defendant Specialized Loan Servicing, LLC’s

                                 14   Motion to Dismiss Plaintiff’s Complaint issued under separate cover, this action is

                                 15   dismissed without prejudice.

                                 16

                                 17          IT IS SO ORDERED.

                                 18

                                 19   Dated:     10/30/2020
                                                                                                  Virginia A. Phillips
                                 20                                                           United States District Judge
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                   1
